FILED
                           NOT FOR PUBLICATION
                                                                              MAY 21 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


ERLIN TORRES RAMIREZ,                            No.   16-56727

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-09674-SVW-RAO
 v.

UNITED STATES OF AMERICA;                        MEMORANDUM*
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                            Submitted April 12, 2018**
                               Pasadena, California

Before: SCHROEDER and M. SMITH, Circuit Judges, and CHEN,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Edward M. Chen, United States District Judge for the
Northern District of California, sitting by designation.
      Erlin Torres Ramirez disputes the determination of the United States

Citizenship and Immigration Services (“USCIS”) that he is not eligible for benefits

under the class action settlement approved in American Baptist Churches v.

Thornburgh (ABC), 760 F. Supp. 796 (N.D. Cal. 1991). The district court granted

the Government’s motion to dismiss, and Torres Ramirez appeals. Our appellate

jurisdiction rests on 28 U.S.C. § 1291, and we AFFIRM.

      Torres Ramirez is not a member of the ABC class because it included only

“all Salvadorans in the United States as of September 19, 1990” and “all

Guatemalans in the United States as of October 1, 1990.” ABC, 760 F. Supp. at

799. Torres Ramirez acknowledges he did not enter the United States until 1994.

      Torres Ramirez therefore seeks derivative membership in the class on the

basis of his mother’s asylum application, on which he claims to have been named

as a derivative beneficiary, under the Nicaraguan Adjustment and Central

American Relief Act (“NACARA”), Pub. L. No. 105-100, 111 Stat. 2160 (1997),

amended by Pub. L. No. 105-139, 111 Stat. 2644 (1997). That claim fails,

however, because he does not allege that his mother ever qualified and received

benefits as a member of that class, as required by NACARA § 203(a)(5)(C)(i)(III).

Even assuming that she did, he does not allege that he was a “child” as defined in 8

U.S.C. § 1101(b)(1) at the time she obtained relief. See NACARA


                                         2
§ 203(a)(5)(C)(i)(III). The district court correctly noted that Torres Ramirez only

alleges he was 15 years old at the time the application was filed.

      AFFIRMED.




                                          3